782 So.2d 842 (2000)
Ex parte Herbert WILLIAMS, Jr.
(Re Herbert Williams, Jr. v. State).
1991200.
Supreme Court of Alabama.
November 9, 2000.
Ellen L. Wiesner of Cannon & Dunphy, S.C., Brookfield, Wisconsin, for petitioner.
Bill Pryor, atty. gen., and J. Clayton Crenshaw, asst. atty. gen., for respondent.
Prior report: Ala.Cr.App., 782 So.2d 811.
PER CURIAM.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and MADDOX, COOK, LYONS, and JOHNSTONE, JJ., concur.